March 11, 2005


Mr. Glenn M. Karisch
Barnes & Karisch, P.C.
2901-D Bee Caves Road
Austin, TX 78746

Honorable Guy S. Herman
Probate Court No 1
PO Box 1748
Austin, TX 78767-1748

Ms. Alice London
Watson Bishop London & Galow
106 East 6th Street, Suite 700
Austin, TX 78701
Mr. John B. Kyle
Kyle Mathis & Lucas, L.L.P.
8300 Douglas, Suite 700
Dallas, TX 75225

Mr. Jack W. London
Law Offices of Jack W. London & Associates , P.C.
106 E. 6th Street, Suite 700
Austin, TX 78701

RE:   Case Number:  03-0867
      Court of Appeals Number:  03-03-00233-CV
      Trial Court Number:  77,916-A and B

Style:      IN RE  WILSON N. JONES MEMORIAL HOSPITAL, RAMONA HENSON, R.N.,
      AND SHELLY SELF, L.V.N.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced  cause.   The  Motion  for  Temporary  Order
under Rule 29.3 is dismissed as moot.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Dana          |
|   |DeBeauvoir        |
|   |Ms. Diane O'Neal  |